Citation Nr: 1826875	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-37 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for compression fracture, T11 with thoracolumbar myofascial strain, degenerative joint disease, and bilateral pars defect at L5 and with IVDS involving the bilateral L4-S1 nerve roots (low back disability) prior to January 13, 2016, and a rating in excess of 40 percent thereafter.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 1981.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

During the pendency of the appeal, the Veteran requested a hearing before a Veterans Law Judge.  See, e.g., VA Form 9 (October 2014).  However, he failed to report for his scheduled hearing in July 2015.  As such, the Board will proceed as though he withdrew his request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Low Back Disability

The Veteran seeks a disability rating in excess of 20 percent for his service connected low back disability prior to January 13, 2016, and a rating in excess of 40 percent thereafter. 

The Board notes the Veteran was last examined in January 2016.  However, shortly after the date of that VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that an adequate VA examination of the joints must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017). 

To this extent, the Board finds the January 2016 VA examination report did not include all the required testing pursuant to § 4.59 and Correia.  This examination provided ranges of motion, but did not indicate whether pain was present during both active and passive range of motion, or whether pain on weight-bearing and nonweight-bearing was observed.  As such, a new VA examination is needed.

The Court also recently issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017) which is applicable to this case.  In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 32.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

In the present case, the Veteran has reported experiencing flare-ups during all of his VA examinations conducted during the pendency of his appeal, dated February 2013, November 2014, and January 2016.  Although the reports contain some information regarding the frequency and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom, no estimation was provided regarding range of motion during flares.  In light of Sharp, a new examination is necessary. 

Sleep Apnea

The Veteran contends that his sleep apnea is the result of his military service or, alternatively, as secondary to his low back disability.  Private treatment records note a diagnosis of sleep apnea in February 2001.  VA treatment records dated through 2015 continue to note the Veteran's use of a CPAP machine and treatment for his sleep apnea.  To date, he has not been afforded a VA examination to determine the etiology of this diagnosed disorder.  Therefore, the Board finds that such an examination is warranted in this case.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA or private medical records pertaining to the claims on appeal for the period from February 2015 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is instructed to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to specifically provide the following:

a)  Provide the range of motion in degrees of the lower back.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  The examiner should also review the February 2013 and November 2014 examinations and report the same, if possible.  If unable to provide these retrospective range of motions, he should state why and provide a reasoned explanation for the determination.

b)  The examiner shall inquire as to periods of flare- up, and note the frequency and duration of any such flare-ups.  

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.  THE EXAMINER SHOULD ALSO REVIEW THE PRIOR FEBRUARY 2013 AND NOVEMBER 2014 EXAMINATIONS AND PROVIDE A RETROSPECTIVE OPINION AS TO THE VETERAN'S FLARE-UPS BASED ON THE AFOREMENTIONED (SHARP).  IF UNABLE TO PROVIDE THIS RETROSPECTIVE TESTING, THE EXAMINER SHOULD STATE WHY AND PROVIDE A REASONED EXPLANATION FOR THE DETERMINATION.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

Also comment on any additional neurological manifestation of the lumbar spine such as radiculopathy of the right and left lower extremities, bowel and bladder impairment, and/ or erectile dysfunction.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed sleep apnea.  Any and all diagnostic tests should be conducted.  After reviewing the entire record, the examiner should respond to the following:

a).  Opine as to whether it is at least as likely as not (50-percent probability or greater) that the Veteran's sleep apnea was incurred in service, or is otherwise related to service. 

b).  Opine as to whether it is at least as likely as not (50-percent probability or greater) the Veteran's sleep apnea is caused or aggravated by his service-connected low back disability.

Sufficient rationale for all opinions must be provided.  

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Readjudicate the issues on appeal claim.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




